Title: To George Washington from Thomas Sim Lee, 18 October 1793
From: Lee, Thomas Sim
To: Washington, George


          
            Sir
            Ann[apoli]s October 18. 1793
          
          I beg leave to lay before yr Excellency copies of a letter and depositions received
            yesterday from the British Vice Consul residing at Baltimore—The Letters I have lately had the honour Sir of addressing to
            you on similar occasions make it unnecessary for me to explain my object in the present
              case—I have taken the same provisionary step with
            regard to the vessel mentioned in the depositions herewith enclosed, as was adopted
            respecting the Brigantine Cunningham, and although I have not heard from the french Vice Consul, I have no doubt of his paying due attention to my
              requisitions—I have the Honor &c.
          
            Tho. S. Lee
          
        